DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 11/02/2022.  
This office action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Amendment
The claims objections have been withdrawn in view of the Applicant’s amendments.
The Applicant has failed to address the pending 35 USC 112 rejections of claim 1 and therefore the rejection is maintained.  
Please note: The Applicant is reminded of 37 CFR 1.121 which recites the following:  The text of any added subject matter must be shown by underlining the added text and the text of any deleted matter must be shown by strike-through.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method but fails to provide functional steps of how to make and use the invention.  More specifically, the claim recites “a query in comparison to a linguistic dataset, building a partial view of a full fidelity map comprised of pre- and/or post-query term match aggregations, then returning and presenting the results as a primary dataset” but fails to provide exactly "how" the claim limitation is executed.  The examiner suggests for the Applicant to provide more details on exactly how the task of building a partial view of a full fidelity map is executed and how it relates to “term match aggregations”. For these reasons, this claim is rendered as indefinite.  The dependent claims are rejected for depending upon a rejected base claim.
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s remarks pertaining to claim 1, the examiner is not persuaded.  The examiner maintains the prior art reference discloses the Applicant’s claim language.  The examiner asserts Figure 5 & Paragraph 0167-0169 & Paragraphs 0176-0178 discloses the Applicant’s claim language of “building a partial view of a full fidelity map comprised of pre- and/or post-query term match aggregations”.  Additionally, O’NEIL’s teachings of “FIGS. 2 to 5 may be used to find all relevant matches in the text (for example, synonyms and related terms) for a user's search term query.” in paragraph 0170 discloses the Applicant’s claim language.  O’NEIL goes on to discloses the Applicant’s claim language of “then returning and presenting the results as a primary dataset” in Paragraphs 0176-0178.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Regarding claim 2, the Applicant alleged the following: “Claim 2 -Paragraphs 0249-0250' O'NEIL speaks to using documents to train a model. Claim 2 speaks to load balancing technology, for example utilizing more than one web server and query server connected to a fault redundant database server.”  The examiner is not persuaded.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., load balancing technology, for example utilizing more than one web server and query server connected to a fault redundant database server) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the examiner maintains the rejection.
Regarding claim 3, the Applicant alleged the following: “Claim 3 - Paragraph 0249-0259: O'NEIL speaks to a date range that can be utilized in a machine learning model, while Claim 3 is more about automating query and report generation.”  The examiner is not persuaded.  O'NEIL’s teaching of “date range” in Paragraph 0249-0250 is equivalent to the Applicant’s claim language of a timing mechanism to launch a process used to build reports without being initiated by human interaction. The Applicant provided no additional details to support what the “timing mechanism” consist of and therefore, the prior art references teaching of a “date range” discloses the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.
Regarding claim 4, the examiner maintains O'NEIL’s teachings of “The user may choose to see results from the suggested search terms” in Paragraphs 0176-0178 discloses the Applicant’s claim limitation of excluding or including results used for tailoring result sets, current and future.  Accordingly, the examiner maintains the rejection.
Regarding claim 5, the examiner maintains O'NEIL’s teachings in Paragraphs 0176-0178 of the Applicant’s claim language of “historical record of results”.  Additionally, paragraphs 0035 & 0057 discloses a datastore 20, in which discloses the Applicant’s claim limitation.  Accordingly, the examiner maintains the rejection.
Regarding claim 6, the examiner maintains O'NEIL’s teachings in paragraphs 0035 & 0057 discloses a datastore 20, in which discloses the Applicant’s claim language of “allowing one to create conditions that are stored”.  Accordingly, the examiner maintains the rejection.
Regarding claim 7, the examiner maintains O'NEIL’s teachings of “see results from the suggested search terms” in Paragraphs 0176-0178, discloses the Applicant’s claim lanague of “reading conditions in comparing one or more result sets to determine when an action executes”.   Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'NEIL, US 20220067074.
Claim 1:
O'NEIL discloses a computer implemented method of processing a query (See Figure 6 & Paragraphs 0021 & 0172-0176) in comparison to a linguistic dataset (See Paragraph 0052) comprising:
building a partial view of a full fidelity map (See Figure 4/5 & Paragraph 0167-0169 and “Tree structure” in Paragraph 0179) comprised of pre- and/or post-query term match aggregations (See Paragraphs 0176-0178), 
then returning and presenting the results as a primary dataset (“see results from the suggested search terms” See Paragraphs 0176-0178).
Claim 2:
O'NEIL discloses one or more load processing sharing schemes, allowing redundancy and scaling (See Paragraph 0249-0250).
Claim 3:
O'NEIL discloses a timing mechanism to launch a process used to build reports without being initiated by human interaction (“date range” See Paragraph 0249-0250).
Claim 4:
O'NEIL discloses excluding or including results used for tailoring result sets, current and future (“see results from the suggested search terms” See Paragraphs 0176-0178).
Claim 5:
O'NEIL discloses a state server to keep historical record of results (“see results from the suggested search terms” See Paragraphs 0176-0178).
Claim 6:
O'NEIL discloses allowing one to create conditions that are stored (See Paragraph 0035).
Claim 7:
O'NEIL discloses reading conditions in comparing one or more result sets to determine when an action executes (“see results from the suggested search terms” See Paragraphs 0176-0178).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190354604 discloses a method and a system for generating fresh query suggestions comprising: receiving an indication of at least a portion of a given search query, selecting, based on the indication, a set of query suggestions, each of the query suggestion being associated with a frequency of use of a first scale, acquiring a set of fresh query suggestions, each of the fresh query suggestions being associated with a frequency of use of a second scale, scaling each frequency of use of the second scale to obtain a frequency of use of the first scale, merging the set of query suggestions and the set of fresh query suggestions to generate an amalgamated suggestions set, and generating a subset of ranked query suggestions for displaying on a device based on the amalgamated suggestions set, a given query suggestion of the subset being one of a fresh query suggestion and a query suggestion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 5, 2022